Zion Oil & Gas, Inc. 6510 Abrams Road, Suite 300 Dallas, Texas75231 March 18, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Mail Stop 3561 Washington, D.C.20549-3561 Attn: Anne Nguyen, Legal Branch Chief Re: Zion Oil & Gas, Inc. (the “Company”) Registration Statement on Form S-3/A Filed March 13, 2014 File No. 333-193336 Ladies & Gentlemen: We hereby withdraw our acceleration request for 5:00 p.m., Eastern Time, on March 18, 2014 that was contained in our letter dated March 13, 2014. Should any members of the Staff have any questions or comments with respect to this withdrawal of our request for acceleration of the effective date of the Registration Statement, please contract our counsel, Gray, Reed & McGraw, P.C., attention: Mark D. Wigder at (469) 320-6112. Sincerely, ZION OIL & GAS, INC. By: /s/ John M. Brown John M. Brown, Chief Executive Officer cc: P. J. Hamidi, Securities and Exchange Commission Mark D. Wigder, Gray, Reed & McGraw, P.C.
